 616DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Truck Drivers, Warehousemen,Helpers andAutomotive Employees,Local 315,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America(Rhodes,&Jamieson,Ltd.)andMarilyn Holman.Case 20-CB-3125April 30, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOUpon a charge duly filed on February 11, 1974, byMarilyn Holman, an individual, against General TruckDrivers, Warehousemen, Helpers and Automotive Em-ployees,Local 315, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Respondent, the General Coun-sel'of the National Labor Relations Board, by its Re-gional Director for Region 20, on June 21, 1974, issuedand served on the parties a complaint alleging thatRespondent had engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and Section2(6) and (7) of the National Labor Relations Act, asamended.Between September 3 and September 18, 1974, theparties executed a stipulation of facts, and jointly filedwith the National Labor Relations Board a motion totransfer the instant proceeding to the Board in lieu ofall proceedings before an Administrative Law Judge,and that the stipulation of facts and the exhibits at-tached thereto constitute the entire record.By order dated October 1, 1974, the Board grantedthe motion and approved the stipulation of facts as partof the record herein.' Thereafter, briefs were filed bythe General Counsel and by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record hereinand the briefs, and makes the following:FINDINGS OF FACTIBUSINESS OF THE EMPLOYERRhodes & Jamieson, Ltd., herein called the Em-ployer, is a California corporation engaged in the busi-ness of manufacturing and distributing ready-mix con-crete,with its principal place of business in Oakland,California. During the last calendar year, the Employersold goods and services valued in excess of $50,000 tofirms which each sold and shipped goods valued inexcess of $50,000 directly to customers located outsidethe State of California.IITHE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR.LABOR PRACTICESRespondent is the exclusive representative, for thepurpose of collective bargaining, of all truckdrivers em-ployed at the Employer's plant in Concord, California,which employees are covered by a collective-bargainingagreement between three local unions, including Re-spondent, and a multiemployer bargaining associationof which the Employer is a member. Ted Holman wasemployed as a truckdriver at the Concord plant untilapproximately October 31, 1973.The multiemployer collective-bargaining agreement,to which the Employer is a signatory, contains thefollowing provisions:Where jobs or equipment are eliminated, senioremployees shall be reassigned by the employer toanother classificationwith full seniority rightssubject to employee qualifications. Local 315 re-serves the right to apply this principal by in-dividual employer.'In October 1973 the Employer announced that effec-tive October 31 the delivery service jobs held by Hol-man and at least one other driver would be eliminated.Respondent conducted an election among its member-employees at the Concord plant in which the followingballot was used:Do you want the warehousemen, yard men, flatrack and dump drivers to be re-assigned, withtheir full seniroity, as ready-mix drivers?Those voting cast 8 "yes" votes and 20 "no" votes.Holman, who was a dump driver, received a separationnotice on October 31. Holman promptly wrote to theEmployer asserting his right to reassignment pursuantto the contract provision, and to Respondent also as-serting his right to reassignment under the contract,and contesting the validity of the election. By letterdated November 5, 1973, the Employer informed Re-spondent that in accordance with the contract provi-sion it found Holman to be qualified for reassignment,with full seniority rights, as either a mixer or bulkcement driver. Subject to Respondent's approval, pur-suant to the sentence reserving to Respondent the rightto apply the reassignment principle, the Employer1While not included as an attachment to the stipulation of facts, the2Neither of the other two local unions which are parties to the agreementcomplaint is before us and is part of the record.reserved such a right217 NLRB No. 95 GENERAL TRUCK DRIVERS LOCAL 315wrote that it intended to "integrate Mr. Holman, assenior employee," into the bulk hauler classification.Shortly thereafter, Respondent's business agent tele-phoned the Employer and informed it that the member-ship had voted against Holman's being reassigned andthat he could not be reassigned. By letter dated Novem-ber 7, the Employer notified Holman that such a con-versation had taken place that day and that conse-quently it could not reassign him.Holman then requested a hearing before Respon-dent's executive board, questioning the legality and thefaixness of the election and its consequences for him.The executive board, on December 3, decided that:[B]ecause a vote was taken after the fact that anoperation was being eliminated and that a fair votecould not be taken at this time, the ExecutiveBoard upholds Brother Ted Holman's appeal.Respondent's business agent promptly filed an ap-peal to the Joint Council of Teamsters Local 7 from theexecutive board's decision, and the Employer was in-formed that it would not be permitted to reassign Hol-man pending the outcome of the appeal. The Employeracquiesced in this, but gave Holman a temporary job asa washer-greaser. Holman held that job from approxi-mately December 17, 1973, to January 10, 1974, whenhe suffered an accident while at work which resulted inhis death. Thereafter, Respondent's business agentwithdrew his appeal, which had not yet been heard, andRespondent dismissed Holman's claim as moot.The General Counsel contends that Respondentbreached its duty to represent Holman fairly by deny-ing him his rights under the contract pursuant to theresults of an unfair and invalid election, and by refusingto allow him to be reassigned pending the appeal of theexecutive board's decision in violation of Respondent'sown bylaws. We conclude that Respondent breachedits,duty with respect to Holman's contractual rightsand, as the remedy for such violation covers the, periodof the pendency of the appeal from the executiveboard's decision, we find it unnecessary to pass onwhether an additional violation occurred then.When a majority of this Board decided, inMirandaFuel Company, Inc.,140 NLRB 181 (1962), that aunion's breach of its duty of fair representation con-stituted a violation of Section 8(b)(1)(A) and, undercertain circumstances, Section 8(b)(2) of the Act, it alsospelled out to some extent its understanding of thatduty. As the Supreme Court noted inVaca v. Sipes386U.S. 171, 181 (1967), the Board had adopted and ap-plied the doctrine of the duty of fair representation asdeveloped by the Federal courts. Pertinent to the in-stant case, the Board adopted the concept, quoted from617an opinion of the United States Court of Appeals forthe District of Columbia Circuit, that the duty is "in asense fiduciary in nature."3Whatever the precise outlines of this duty, a subjectof scholarly debate of long standing, its fiduciary na-ture connotes some degree of affirmative responsibilitywith regard to the allocation of benefits the union hassecured for the employees in a collective-bargainingagreement.4At least as to rights under anexistingagreement, the duty of fair representation is more thanan absence of bad faith or hostile motivation.' Somuch is implicit inMiranda Fuelitself,where themajority found a breach of the duty because the unioncaused the forefeiture of an employee's seniority status,to which he was entitled under the contract, and theunion's action was based on pressure asserted by otheremployees to persuade it to do so.6 There was no find-ing of hostility toward the employee affected, of badfaith in the union's assertion of its erroneous contractinterpretation (although the facts might have justifiedsuch a finding), or of any other unlawful motivation onthe part of the union. The union's violation consistedsimply, in the words of the Board majority, in violatingthe employee's "right to fair and impartial treatmentfrom his statutory representative."'Another way this elusiveelementof the duty of fairrepresentation has been authoritatively described is theavoidance of arbitrary conduct! Here again, althoughphrased in negative terms, the duty is to some extentan affirmative one, for a common characteristic or arbi-trariness is theabsenceof some ingredient in the deci-sionmaking process. What that ingredient may be, inthe context of the duty of fair representation, has onlybegun to be examined by the Federal courts. One signif-icant statement describing the duty of unions not to bearbitrary comes from the late Judge Sobeloff, writingfor the Fourth Circuit:A union may refuse to process a grievance or han-dle the grievance in a particular manner for a mul-titude of reasons, but it may not do so without3Miranda Fuel Company, Inc, supra,at 189-190. The material quotedby the Board speaks of the duty of "fair dealing," which duty the Boardthereby incorporated into the duty of fair representation. See alsoThompsonv Brotherhood of Sleeping Car Porters,316 F.2d 191, 201 (C A 4, 1963),Bazartev. United Transportation Union,429 F 2d 868, 871 (C A. 3, 1970),Rosen,Fair Representation, Contract Breach and Fiduciary Obligations.:Unions, Union Officialsand theWorker in CollectiveBargaining,15 Hast-ings L J. 391, 395-399 (1964); Feller,A General Theory of the CollectiveBargainingAgreement,61 Calif L Rev 663, 805-807 (1973)°We are not concerned with the standards of fairness to be applied withregard to contract negotiations5SeeRetanav Apartment, Motel, Hotel and Elevator Operators Union,Local No. 14, AFL-CIO,453 F.2d 1018, 1023 (C-A. 9, 1972);Griffin v.International Union, United Automobile, Aerospace and Agricultural Imple-mentWorkers of America, UAW,469 F.2d 181, 183 (C.A. 4, 1972)6 140 NLRB at 1887Id.8Vaca v. Sipes, supraat 177. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason,merely at the whim of someone exercisingunion authority.'The prohibition of decisionmaking supported by noreason,as well as decisionmaking for impermissiblereasons, is a modest enough beginning for us. Althoughan employer may discharge an employee for no reasonat all without violating the Act, we held inMirandaFuelthat unions have obligations to employees theyrepresent that employers do not. And if a duty to avoidarbitrary conduct, as part of an affirmative, fiduciaryresponsibility,means anything,itmust mean at leastthat there be a reason for action taken.Sometimes thereason will be apparent,sometimes not. When it is notthe circumstances may be such that we will have nochoice but to deem the conduct arbitrary if the uniondoes not tell us what it is.What Judge Sobeloff said about handling grievancesis equally applicable to the administration of collective-bargaining agreements outside the grievance proce-dures. In the instant case, likeMiranda Fuel,the Unionacted affirmatively to deprive an employee of a claimedcontractual right which was recognized by the Em-ployer.In such cases,although we may apply the samestandard of review, we do not have the problem ofdetermining whether the union acted within its widelatitude of discretion in determining whether to com-mit its limited resources to the pursuit of a grievance.When Holman was laid off he had a right to reassign-ment with full seniority to any other job classificationforwhich he was qualified, subject to the Union's"right to apply this principal [sic] by individual em-ployer."According to our dissenting colleague, thisreservation means that no employee had any reassign-ment rights until the Union said so. The provision is onits face somewhat ambiguous as to whether a qualified,senior employee's reassignment right exists at least un-til the Union decides to the contrary. We are persuadedthat it does by the positive language of the provisionexclusive of the reservation, by the fact that only oneof three unions signatory to the contract reserved theright, and by the ambiguity of the reservation itself.Thus, the first sentence of the provision states that"senior employeesshallbe reassigned. . .subject toemployee qualifications" (emphasis supplied).The sec-ond sentence,which potentially affects the reassign-ment rights of only those employees represented byRespondent Union, Local 315, appears to us to be no9Griffin v UAW, supraat 183 See alsoTruck Drivers and Helpers, LocalUnion 568, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America [Red Ball Motor Freight,Inc] v N.L.R.B.,379 F.2d 137, 142-143 (C A.D C., 1967); Feller,supra,In. 3 at 702-703; Clark,The Duty of Fair Representation: A TheoreticalStructure,51 Tex. L. Rev. 1119, 1129-34, 1139 (1973). We need not decidehere whether to adopt a fullblown requirement of "rational decisionmakmg"as set forth by Ms. ClarkCf Steele v Louisville & Nashville Railroad Co,323 U S. 192, 203 (1944)more than a power vested in that Union to regulate themanner inwhich thereassignmentright shall be ad-ministered.Disputes between an employer and any ofthe unions over the application of the reassignmentrightwould presumably be subject to the grievanceprocedures, but such disputes between an employer andLocal 315 might be resolved differently because of thespecial reservation. The reserved right to apply "byindividual employer"isambiguous,however, as towhat right Local 315 has, if any, beyond that of exercis-ing selectivity to reflect different circumstances amongdifferent employers whose employees it represents.Surely the reservation does not so clearly imply thenecessity of union approval before any reassignmentrights accrue that it can be said that only the Uniongrants such rights.Keeping in mind that the reserva-tion applies only to one part of the three-union bargain-ing unit to which the rest of the provisions applies, theresult of such an interpretation would be somewhatsimilar to the spectacle of a tail wagging three dogs.Still,we assume that the Union could,on some basis,lawfully take the position and insist that a particularemployee, although qualified, should not have bump-ing rights on certain jobs.The question is whether indeciding to take the position it didvis-a-visHolman'sbumping right it accorded him the "fair amd impartialtreatment" thatMiranda Fueldictates it owed him. Webegin our exploration of this question with the knowl-edge that the only authoritative ruling by the Unionitself, the decision of its -executive board, was that theprocess by which the decision to oppose Holman wasreached was not fair. True, an appeal was taken andthen aborted. True, the executive board's decision, evenif regarded as final, does not constitute an admissionthat the Union failed to afford Holman the standard offairness required by the Act. But what was the basis forthe position the Union took initially?Someone apparently decided that the way theUnion's position on reassignment rights,following thelayoff, should be determined was to conduct a referen-dum among the member-employees at the facility atwhich the layoff occurred. As far as the record shows,only dump truck drivers were included in the an-nounced layoff. Yet the ballot, which was given to thevoters after the announcement of the layoff, asked thevoters whether they wanted "the warehousemen, yardmen, flat rack-and dump drivers to be re-assigned, withtheir full seniority, as ready-mix drivers." The recorddoes not tell us on what information this characteri-zation of the potential impact of the bumping right wasbased. It appears to be grossly inaccurate as a descrip-tion of the announced layoff and substantially incom-plete as a description of the contractual bumping provi-sion, omitting as it does the mutuality of the right. Wedo not know what information the voters had available GENERALTRUCK DRIVERSLOCAL 315to them with which to evaluate the accuracy of thatcharacterization of the bumping issue.We do not knowwhat opportunity was given to any of the interestedemployeestomake their cases before thedecisionmakers.10What is striking,however,is thatthe vote was taken after the layoff was announced, andwhether or not the voters knew all the details of thelayoff each presumably knew whether his own job wasscheduled for elimination. Those not scheduled for lay-off would naturally think twice before voting for bump-ing rights just then. And most importantly, the votingon this issue was limited to those,and only those, whowould be adversely affected by a vote to permit thebumping.That is,the election itself was designed sothat it could express,not fairness,but only the conflictof interest of each member of the electorate.llThe duty offair representation being an affirmativeduty,the obligations it encompasses cannot be avoidedby delegating the authority to make decisions. Here theUnion in effect delegated this authority to a group ofitsmembers.It could not,however,abdicate the re-sponsibility for fair treatment of the employees affectedby the decision.By selecting the method for determin-ing its action the Union underwrote the fairness of themethod.As . the executive board recognized, themethod was not fair. We hold that it did not meet theminimumstatutorystandard of fairness.The only difference between this case andMirandaFuelis that herewe assumethat the Union could have,consistent with the contract,applied it in such a wayas to defeat Holman's bumping right. The violationconsists,however,in the lack of fairness in its decision-making process.Thisdistinguishes the instant casefromMiami Copper Company,'zwhere the Boardrefused to find a violation because it found the union'sinterpretation of the contract to be a reasonable one.Implicit inMiranda Fuelis the idea that a unionbreaches its fiduciary duty when it deprives some em-ployees of their clear contractual rights because amajority of its members want it to. In situations involv-Io SeeInternational Brotherhoodof Teamsters, Chauffeurs,Warehouse-men andHelpers ofAmerica, Local No. 671 (Airborne FreightCorporationof Delaware),199 NLRB 994, 999 (1972);Pricev International Brother-hood of Teamsters,457 F.2d 605, 611 (C.A. 3, 1972).11Sec.13, par. (j), of the collective-bargaining agreement provides that,if jobs areeliminated,senior employees shall be zeassignedby the employer"to another classification" with full seniority rights Thereis no limit to theclassifications to which the reassignmentmay be made,so that all jobscovered bythe bargaining agreement were at risk in the reassignment ofHolman Thoughthe ballot in the electionwhich theRespondentconductedlisted only"ready-mix drivers" as the jobcategoryto which transfer was inissue, Respondentafter theelection tookthe view that there would be noretentionof seniority "in any job reassignment," without limitation to reas-signment as ready-mixdrivers. Thusit seems plain to us, contrary to ourdissentingcolleague, that all the jobs in the unit were at stake in the reassign-ments, andthat the potentialadverse effects were not limited to ready-mixdrivers12United Steelworkers ofAmerica, AFL CIO, andits Local4338 (MiamiCopper Company,Divisionof Tennessee Corporation),190 NLRB 43 (1971)619ing precontract negotiations,where employee rights areyet to be established,the,Board has nevertheless founda violation of the union's duty where its official took abargaining stance calculated to win political advantageby pitting a majority group against a minority.13Nei-ther of these theories would necessarily have been ap-plicable had Respondent Union left to a majority vote,prospectively, the decision as to whether the mutualbumping rights provided in the contract should operatein general."Once the die had been cast,however, itwas impermissible to allow the players to decide bymajority vote which was the losing number.The duty offair representation was conceived as aprotection for employees faced with the reduction oftheir individual rights corresponding with the grant ofpower to unions to act as their-exclusive collective-bargaining representatives.Since its conception thisduty "has stood as a bulwark to prevent arbitrary unionconduct against individualsstripped oftraditionalforms of redress by the provisions of federal laborlaw.""Were it held powerless to protect the em-ployee in thiscase,where the Union permitted, in theexercise of its power, what would be only a slight exag-geration to call a mockery of fair procedures, this bul-wark will have proved to be as illusory as the MaginotLine.We find that by the manner in which RespondentUnion undertook to prevent Holman from being reas-signed it violated Section 8(b)(1)(A) of the Act.16THE REMEDYHaving found that Respondent Union has engagedin unfair labor practices we shall order it to cease anddesist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act. We shallorder that Respondent make whole the estate of TedHolman for any loss of pay Holman may have sufferedby reason of its violation of the duty to fairly representhim, by payment of a sum of money equal to what henormally would have earned as wages had he beenpermitted to be reassigned as a bulk hauler, fromNovember 7, 1973, to the date that he became in-capacitated from employment,less his net earnings13Barton Brands, Ltd.,213 NLRB No. 71 (1974),Red Ball MotorFreight, Inc.,157NLRB 1237, 1244-45 (1966), enfd. 379 F.2d 137(C.A.D.C ; 1967)Member Jenkins dissented inBarton Brands,on theground that the winning of political advantage was not shown to have beenthe purpose of the union's or its agents'conduct there.14 See Clark,supra,to.9 at 1131. Nor do we pass on the propriety of theUnion's apparent limiting of voting eligibility to members,where the rightsof nonmember employees,if any(there was no union-security agreement),would be equally affected. CfAirborne Freight Corp., supra,fn 10.15Vaca v Sipes,supraat 18216 Although the General Counsel contends that this case is controlled byMiranda Fuel, supra,where the Board found violations of Sec 8(b)(1)(A)and (2).he has not alleged here a violation of Sec 8(b)(2) Since the remedywe shall provide for the 8(b)(1)(A) violation includes all the affirmativerelief that would be appropriate for a violation of Sec 8(b)(2), we shall limitour findings and conclusions to the former 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring that period and by payment to his estate of anywelfare, pension, or other benefits to which he or hisestate would have become entitled had he been permit-ted to be reassigned as a bulk hauler from November7, 1973, with proper seniority. Backpay shall be com-puted in the manner set forth inF W. Woolworth Com-pany,90 NLRB 289 (1950), with interest added theretoin the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in the case, we make the follow-ing:CONCLUSIONS OF LAW1.The Employer is an employer within the meaningof Section,2(2) of the Actand is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act and at all timesmaterial herein has been the exclusive representative ofcertain employees of the Employer for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.3.By, failing to represent Ted Holman in a fair andimpartial manner,Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, General TruckDrivers, Warehousemen, Helpers and Automotive Em-ployees,Local 315, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Concord, California, its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a)Restraining or coercing unit employees in theexercise of their rights guaranteed by Section 7 of theAct by failing to represent them in a fair and impartialmanner.(b) In any like or related manner restraining or co-ercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole the estate of Ted Holman for anyloss of wages and any welfare, pension, or other benefitsincurred by the deceased as a result of Respondent'sfailure to accord him the fair and impartial representa-tionto which hewas entitled, in themannerset forthin the section of our Decision entitled "The Remedy."-(b) Post at its business offices and meeting halls cop-ies of the attachednotice marked"Appendix."17 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Re-spondent's authorized, representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees and members are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c) Sign and mail to the Regional Director for Re-gion 20 sufficient copies of said notice, on forms pro-vided by him, for posting at the premises of Rhodes &Jamieson,Ltd., if thelatter is willing.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.MEMBER PENELLO, dissenting:The first alleged breach of Respondent's duty of fairrepresentation is based on the premise that Holmanhad a vested right in transferring the seniority he,hadaccumulated in an eliminated job to any other job forwhich he was qualified, and that Respondent took thisright away from him. The premise is ill-founded be-cause the very provision that established a potentialright to transfer of seniority reserved the application ofany such right to Respondent. Although the stipulatedfacts contain neither bargaining history nor any otheraid to interpreting this reservation, the General Coun-sel in effect concedes that it gave Respondent the rightnot only to apply but to withhold application of thereassignment right of senior employees.18 The GeneralCounsel argues only that the right was in this instancewithheld in an arbitrary and unfair manner.Therefore, no employee had any rights under thecontract provision until Respondent said he did.Beyond that, an employee such as Holman might havea basis for asserting a statutory right if Respondent hadpreviously applied the provision in a way that was arbi-trarily inconsistent with withholding its benefits fromhim, or had withheld them out of a hostile motivation.In fact, however, there is no evidence of hostile motiva-tion in the instant case, and Respondent had not hadoccasion to apply the provisionat allbefore this inci-dent.Neither has the General Counsel presented uswith any other basis for concluding that Respondent'saction in relying on the wishes of its members who17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United states Court of Appeals Enforcing an Order of theNational Labor Relations Board."18The Employer, under no pressure from Respondent, also recognizedthat any such reassignment was subject to Respondent's approval GENERAL TRUCK DRIVERS LOCAL 315worked for the Employer was arbitrary, or constitutedan abuse of the discretion given the Respondent by thecontract. Thus I can only conclude that Respondentwas acting out of a legitimate concern for the other unitemployees and that it did not breach its duty of fairrepresentation.The majority has, in my opinion, substituted specula-tion for proof that Holman was deprived of his right toparticipate fully and fairly in the determination of theissue. It has improperly shifted the burden to the Unionto prove that its procedures were fair, and has intrudedinto the internal workings of the Union beyond thepoint which wisdon and precedent would have dic-tated. InUnited States Trucking Corporation,"theBoard recognized that where a union exercises its dis-cretion, in complete good faith and honesty of purpose,to insist on a contract restricting the transfer of em-ployees, it is only doing the job it is expected to do.Naturally some employees will be helped and othershurt by such a -policy, but the union, in deciding tofollow the wishes of the majority, is not necessarilyignoring those of the minority. It is simply selecting onesolution over another. The failure of the union to makea selection could mean less certainty and security for allunit employees.The situation is no different when it comes to apply-ing; the provisions of an existing contract where, ashere, the discretion is specifically vested in the union.Inaction by the Union would have amounted to takinga position just as much as positive action did, and someemployees would have been dissatisfied with the re-sults. Inmaking its choice the Union devised themethod it deemed at the time to be the most appropri-ate.While it might have been better to have decided theissue before a layoff occurred, the Union did not violateits duty by failing to do so. Then it did what it couldreasonably have considered the next best thing in thecircumstances. I fail to understand how submitting thequestion to majority vote failed to satisfy the Union'sduty to act impartially on behalf of all the employeesit represents.My colleagues in the majority do injustice to the19Armored Car Chauffeurs and Guards Local Union No. 820, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (United States Trucking Corporation),145 NLRB 225 (1963).621record when they say that the voting was limited tothose who would be adversely affected by a vote topermit the bumping. In fact, of all the job classificationsof the voters, only those in the classification of ready-mix driver would have potentially been affected ad-versely, according to the wording of the ballot,20 andthere is no evidence concerning the relative votingstrength of ready-mix drivers within the electorate.Once again I think my colleagues have substitutedspeculation for proof regarding the self-interest of eachvoter.Iwould dismiss the complaint.2t20 The ballot read "Do you want the warehousemen, yard men, flat rackand dump drivers to be reassigned, with their full seniority, as ready-mixdrivers?" In light of the actual proposition being voted on, it seems to mequite beside the point that the contract provision speaks of seniority rightsin transfer "to another classification" or that the Union,afterthe election,took the position that seniority could not be obtained "in any job reassign-ment "21Although the majority opinion does not treat the matter, I would findthat the provision in the Union's constitution which, the General Counselasserts, required the Union to allow Holman to be reassigned pending theappeal from the executive board's decision, is inapplicable to Holman'ssituation, and cannot form the basis of the second alleged breach of theUnion's dutyAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTfail to represent unit employees ina fair and impartial manner.WE WILL NOTin any like or related manner re-strain or coerce employees in the exercise of theirrights guaranteed by Section7 of the Act.WE WILLmake whole the estate of Ted Holmanfor any lossof payhe suffered as a result of ourfailing to represent him in a fair and impartialmanner.GENERAL TRUCK DRIVERS,WAREHOUSEMEN, HELPERS ANDAUTOMOTIVE EMPLOYEES, LOCAL315, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA